IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42653

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 337
                                                )
       Plaintiff-Respondent,                    )   Filed: January 21, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
JAIME JORDAN YBARRA,                            )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Molly J. Huskey; Hon. James C. Morfitt, District Judges.

       Judgment of conviction for eluding a peace officer, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Eric D. Fredericksen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Mark W. Olson, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Jaime Jordan Ybarra was convicted of eluding a peace officer, Idaho Code § 49-1404(2).
Ybarra appealed his conviction, arguing that the district court erred when it allowed the jury to
hear testimony that he was the “subject” or “person of interest” in an ongoing criminal
investigation. In response, the State argued that Ybarra’s appellate claim had been waived by
trial counsel. In Ybarra’s reply brief, he conceded that his claim was not preserved for appellate
consideration and expressly withdrew the issue. Given Ybarra’s express withdrawal of his sole
issue on appeal, we will conduct no further review. Thus, Ybarra’s judgment of conviction is
affirmed.